Exhibit (m)(4) Form of Amendment to SCHEDULE A to the Class C Plan of Distribution Pursuant to Rule 12b-1 (as amended on [], 2013 to add Brookfield U.S. Listed Real Estate Fund and remove Brookfield High Yield Fund) Below are listed the Trust’s separate series of shares under which this Plan is to be performed as of the date hereof: Brookfield Global Listed Real Estate Fund Brookfield Global Listed Infrastructure Fund Brookfield Global High Yield Fund Brookfield U.S. Listed Real Estate Fund Brookfield Investment Funds on behalf of the Funds listed on Schedule A By: Name: Title:
